DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 are objected to because of the following informalities, and should be:
“[[A]] The system as claimed in claim 1…”

Claims 8-13 are objected to because of the following informalities, and should be:
“[[A]] The method as claimed in claim 7…”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 2 and 11, these claims do not present a further limitation to claims 1 and 7 since claims 1 and 7 claim that the filter selectively filters the pollutant, and that there is a first and second response from the gas sensor due to the filtering (therefore, since there is a difference in response, the filter is more selective than the gas sensor).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (WO 2010/025600).


a filter 6 [0017] for selectively filtering a pollutant (formaldehyde: [0030]) from the air [0019]; 
a gas sensor 4 [0017] for sensing a concentration of the pollutant in the air (see pars. [0031]-[0032]); 
a controller (implicit: detects signals from the gas sensor, computes the difference: [0010]);  which is adapted to process a first unfiltered gas sensor response (see pars. [0010] and [0018]), a second gas sensor response when the concentration of the pollutant in the air has been reduced by filtering (see pars. [0010] and [0019), and the sensitivity characteristics of the gas sensor to the pollutant (i.e. the difference: [0010]), thereby to determine a gas concentration of the pollutant in the air before filtering (see pars. [0031]-[0032]).
The apparatus of Han, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 7, and further discloses monitoring a gas sensor response using a gas sensor 4 until the gas sensor response has stabilized (i.e. the time of the test is greater than the response time of the sensor: [0018]; see Fig. 2).

Regarding claims 2 and 11, Han discloses (Figs. 1 and 2) the filter 4 has greater selectivity of the pollutant than the gas sensor (since there is a difference in response, the filter is more selective than the gas sensor; see pars. [0010] and [0018]-[0019]). 



Regarding claim 4, Han discloses (Figs. 1 and 2) the controller is adapted to obtain the first unfiltered pollutant concentration [0018] when a stable gas sensor response is obtained (i.e. the time of the test is greater than the response time of the sensor: [0018]; see Fig. 2). 

Regarding claims 5 and 9, Han discloses (Figs. 1 and 2) the controller is adapted to operate the filter 6 after a stable gas sensor response is obtained (i.e. run the sample gas through the filter 6 – par. [0019] – after a first measurement in which the time of the test is greater than the response time of the sensor: [0018]; see Fig. 2). 

Regarding claims 6 and 10, Han discloses (Figs. 1 and 2) the controller is adapted to obtain the first unfiltered gas sensor response [0018] before the filtering (see pars. [0018]-[0019]) and to obtain the second gas sensor response after the filtering [0019].

Regarding claim 8, Han discloses (Figs. 1 and 2) obtaining a gas sensor response a plurality of times (during previous tests/samplings: [0028] and [0034]) before selectively filtering (during a final test: [0028] and [0034]; alternatively, this limitation could be met by the showing that the response of the sensor in Fig. 2 changes over time, which means that the gas sensor response if taken multiple times before the filtering step) and obtaining the first 

Regarding claim 14, Han discloses (Figs. 1 and 2) a computer program (implicit: detects signals from the gas sensor, computes the difference: [0010]) comprises computer code means which is adapted, when run on a computer (implicit), to perform the method (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2010/025600) in view of Desrochers et al. (U.S. Pub. 2006/0234621).

Regarding claim 13, Han is applied as above, but does not disclose obtaining the first unfiltered gas sensor response in a space while there are no occupants.
Desrochers discloses obtaining the first unfiltered gas sensor response in a space while there are no occupants [0121].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han’s method to include obtaining the first unfiltered gas sensor response in a space while there are no occupants, as taught by Desrochers.
Such a modification would save energy and money by detecting pollutants in a space while there are no occupants (Desrochers: [0121]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pub. 2014/0174154 (Marra et al.) discloses a gas sensor which selectively senses a target gas both with and without filtering through a filter, and calculating the difference to obtain the concentration of the target gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852